Citation Nr: 1756314	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to May 1983.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Pittsburgh, Pennsylvania VA Regional Office (RO), which, in pertinent part, granted service connection for bilateral hearing loss which was assigned an initial noncompensable rating.  That decision also granted service connection for diabetes mellitus, type II, which was assigned a 20 percent disability rating but denied service connection for tinnitus.  

In December 2012, the Board remanded the appellant's claim for additional development.  

An April 2016 Board decision denied an initial disability rating in excess of 10 percent for status post medial meniscectomy of the right knee and an initial compensable disability rating for bilateral hearing loss.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which in a July 2017 memorandum decision found that the appellant did not challenge the Board's denial of entitlement to an initial rating greater than 10 percent for status post medial meniscectomy of the right knee and, thus, the Court held that he had abandoned his appeal as to that matter.  The Court also found that the Veteran had not challenged the Board's determination as to the proper schedular disability rating for his bilateral hearing loss and, thus, that matter was also deemed to have been abandoned.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is not productive of an unusual disability picture, including not causing any social impairment, and does not warrant referral for extraschedular consideration.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran was provided with appropriate VCAA notice in May 2008.  

As the November 2008 rating decision on appeal granted service connection for bilateral hearing loss and assigned a noncompensable rating, statutory notice has served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

A July 2009 statement of the case (SOC) provided notice on the "downstream" issue of a higher rating while a May 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

Regarding the duty to assist, all relevant evidence necessary for proper resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, reports of official examinations, VA medical treatment records, and evidence submitted by the Veteran, including his lay statements.  Notably, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was afforded official examinations in September 2008 and April 2013.  The Board finds that the evaluations are adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

A December 2012 Board decision remanded the case for further development.  Specifically, the Board remanded the case for a new rating examination for the Veteran's bilateral hearing loss, which was conducted in April 2013.  In addition, the RO was also instructed to notify the Veteran that he may submit lay statements from individuals regarding symptoms of his service-connected disabilities.  The record shows that the RO provided the relevant information in an April 2013 notification letter, and the Veteran did not respond.  Therefore, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Moreover, the Court's July 2017 decision did not find that there was any violation of either the duty to provide notice or the duty to assist.  

Background 

In April 2008, the Veteran submitted a claim for entitlement to service connection for bilateral hearing loss.  

A report of an official medical evaluation in September 2008, conducted in German and translated from German to English, reflects that during service the Veteran had been exposed to acoustic trauma.  He complained of having had a hearing loss since 1973 which had gradually increased in recent months.  He did not complain of dizziness and ringing in his ears was not perceived as disturbing.  Audiometric testing revealed tinnitus in the left ear.  

The examination report revealed puretone air conduction thresholds as follows:  

Hertz?
Decibels?
500
1000
2000
3000
4000
Right Ear
30
35
35
45
50
Left Ear
20
20
20
50
60

Puretone audiometry testing found that the average puretone threshold was 41 decibels for the right ear and 38 decibels for the left ear.  Because of language barriers, speech recognition testing could not be conducted (apparently because such testing would have been in German rather than in English).  However, in clinical conversations with the Veteran, his speech comprehension corresponded to puretone audiograms.  The assessment was a mild sensorineural hearing loss in the right ear and a slight sensorineural hearing loss in the left ear.  Compared to past audiograms, there was a significant exacerbation of his hearing performance.  The exacerbation could not be attached to his past noise exposure but only to his present risk factors, such as elevated blood pressure and diabetes mellitus.  He had had diabetes since 2001.  His sensorineural hearing loss was attributed to acoustic trauma in combat in Vietnam.  "However at the present time there is no disability from the hearing loss in the narrow sense."  Also, his tinnitus was so mild that it could not be counted as an impairment.  

In a November 2008 rating decision, the VA RO granted entitlement to service connection for bilateral hearing loss, effective April 14, 2008, rated as noncompensable.  

In January 2009 the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).  

In a February 2009 letter the Veteran's wife, a registered nurse, reported that she had known him since December 1967.  After his return from Vietnam she had noticed a change in his behavior in that he was restless and easily startled by loud noises.  He had panic attacks and avoided large crowds.  He was irritable, easily frustrated, and short tempered.  If other drivers honked their horns, he assumed it was at him and he became irritated and retaliated either verbally or by cutting off the other driver.  He avoided deep emotional feelings and had trouble sharing emotions.  

In a February 28, 2009 letter from the Veteran, in support of a claim for service connection for PTSD, he reported, in part, that he had flashbacks in the middle of doing something unrelated, like driving or talking to someone.  

A May 2009 report of a psychiatric examination, conducted in German but translated into English, shows that he had gone to Germany in 1988 to become a priest.  He had friends and acquaintances whom he saw only periodically, because they had moved away.  He did not go to major events but liked to watch sports, but on TV.  He did not go to stadiums because of the crowds.  The diagnosis was ruled out PTSD.  His complaint of PTSD was based on his report of poor empathy, inner hardening, distress in crowds, and irritability in human contact.  His description of symptoms was not sufficient for a diagnosis of PTSD.  He showed personality traits which he described as absent empathy or "external" hardening.  However, these were not clearly symptoms of pathological intensity.  It could not be shown with the requisite probability that these personality peculiarities resulted from his experiences in Vietnam.  It was possible that these were from his childhood when, even then, he had some mental abnormalities.  Thus, a mental disorder of pathological value could not be clearly established.  His described symptoms were not adequate to diagnose PTSD, and could be constitutionally caused.  

A June 2009 rating decision denied service connection for PTSD.  

In the Veteran's September 2009 VA Form 9, he reported that he could not hear people behind him that spoke to him or hear people speaking in a soft voice.  He could not hear certain musical tones, and had to turn up the volume of a radio or TV until the neighbors could hear it.  

On file are VA outpatient treatment (VAOPT) records of 2012.  Repeated notations showed that the Veteran had no barrier to learning, there was no indication of difficulty communicating with him, or any problem on his part in understanding any verbal communications.  The clinical notes also show that the Veteran was contacted telephonically on several occasions and on none of these occasions was there any record of any difficulty in communication with the Veteran.  At the time of a December 3, 2012 evaluation it was noted that the Veteran's current occupation was as a pastor.  At the time of a December 14, 2012 Mental Health Consult much of the Veteran's past history was recorded including "stressors involving family/significant other[s]" but that he reported none.  His leisure and recreational activities were fishing, golf, watching TV, and being a sports umpire.  He was self-employed on a part-time basis.  He did not feel bad about himself.  He reported being happy and content with his life.  He had some symptoms of posttraumatic stress disorder.  He did not report any social dysfunction or impairment due to his hearing loss.  

Pursuant to the 2012 Board remand, the Veteran underwent a second official hearing loss examination in April 2013, at which time his claim file was reviewed.  The examination report revealed puretone air conduction thresholds as follows:

Hertz?
Decibels?
500
1000
2000
3000
4000
Right Ear
35
35
40
40
55
Left Ear
30
35
30
45
50

The April 2013 examination report reflects that the results of puretone audiometric testing and speech discrimination scores were valid for rating purposes.  That test revealed a speech recognition score of 94 percent in the right ear and 98 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 43 decibels for the right ear and 40 decibels for the left ear.  The diagnosis was a bilateral sensorineural hearing loss. 

During the April 2013 examination, the Veteran reported that his hearing loss impacted his functioning and daily activities because he had a hard time hearing people talk.  He denied having tinnitus.  

In May 2013 the Veteran submitted the results of puretone audiometric testing conducted in 2002, apparently conducted at a military medical facility.  

In June 2013, his wife submitted a statement, dated in May 2013, on his behalf.  She reported that he had difficulty hearing high frequency sounds, spoke louder than necessary, set the volume of TV and radios louder than normal, and recognized sounds more slowly than normal.  He frequently asked for statements to be repeated, and he appeared to hear more clearly if a person speaking was facing him directly.  

In a September 2015 Informal Hearing Presentation to the Board, the appellant's representative stated that the appellant "indicated his hearing condition has adversely impacted him socially, and that basic daily activities are negatively affected as a result of the severity of symptomatology associated with his service connected disability."  Also, "since discharge from the military he has suffered the consequence of hearing loss, which impact almost all aspects of his life."  

Legal Analysis

In the Court's July 2017 memorandum decision, at pages 2 and 3, it was stated that "[w]hen VA assigns a schedular disability rating for a veteran's service-connected hearing loss, it does so through the mechanical application of a veteran's audiometric testing results to a rating table. Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, pursuant to 38 C.F.R. § 3.321(b)(1), in: 

the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

38 C.F.R. § 3.321(b)(1) (2017)."  

The Court further noted that there was a three-part test and stated that: 

First, the "threshold factor" is whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Thun v. Peake, 22 Vet. App. 111, 115 (2008).  To determine whether the evidence presents an "exceptional disability picture," the adjudicator must compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria for that disability." Id. If the claimant's symptoms are reasonably described by the rating criteria, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral is not required. Id. If, however, the severity and symptomatology of the appellant's disability are unusual, then the adjudicator should proceed to the second step of the inquiry. Id. at 115-16. Under that step, the Board "must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'" Id. at 116. If such governing norms as marked interference with employment or frequent periods of hospitalization exist, then the matter must be referred to an appropriate VA official to determine whether, "to accord justice," an extraschedular disability rating should be assigned. Id.

The Court further observed that under the holding in Doucette v. Shulkin, 28 Vet. App. 366 (2017) that although the rating criteria contemplate the functional effects of difficulty hearing and understanding speech, "a hearing loss claimant could provide evidence of numerous symptoms, including-for purposes of example only-ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, and the Board would be required to explain whether the rating criteria contemplate those functional effects."  However, "[t]he Board did not address his statement that his bilateral hearing loss has had an adverse impact on him socially."  

The Court also addressed two of the appellant's remaining arguments.  The Court was not persuaded that the Board failed to address the appellant's other cited symptoms of hearing loss, including difficulty hearing others talk, difficulty communicating with others, difficulty understanding speech when not facing a speaker, frequently asking others to repeat themselves, listening to the radio and television loudly, speaking loudly, and slowly recognizing sounds.  

The Court's memorandum decision stated that in Doucette, Id., it was held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment" and thus contemplate situations where hearing loss "results in an inability to hear or understand speech or to hear other sounds in various contexts."  28 Vet. App. at 369."  Thus, Doucette was directly applicable to the above symptoms, as each of the symptoms amounts to decreased hearing acuity in various environments and contexts.  

In fact, the Court noted that in the 2016 decision "the Board determined that 'having difficulty hearing conversations and an inability to hear background noise' are 'contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations' are inadequate and 'functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria' and the appellant's 'struggle to comprehend verbal conversations and other noises is a factor contemplated by the regulations and rating criteria'."  

Indeed, the Court further held that "to the extent that the appellant relies on Martinak v. Nicholson, 21 Vet. App. 447 (2007), for support, his argument is misplaced. Appellant's Br. at 9-12. The Court in Doucette clearly held that: 

Martinak imposes neither a general requirement on the Board to engage in an extraschedular analysis nor specific requirements on the Board once it decides that an extraschedular discussion is warranted. Rather, Martinak held that the applicable regulatory provisions require VA examiners to elicit information from a claimant concerning the functional effects of his or her disability. 

28 Vet. App. at 370-71."  

In this case, to the extent that it is contended, explicitly or implicitly, that the Veteran's reported symptom of social isolation due to difficulties communicating is due to service-connected hearing loss and not contemplated in the schedular rating criteria, the Board does not concede that every symptom which a Veteran allegedly experiences is factually due to a service-connected disorder.  

While competent to attest to symptoms which are personally experienced, the Veteran, as with other laypersons, is not competent to attest that such symptoms as social isolation due to difficulties communicating is necessarily a manifestation of service-connected hearing loss because to render a medical opinion as to this involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, this issue may not be competently addressed by lay evidence, and the Veteran's or other laypersons own opinion(s) as to such is neither competent nor probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  This is particularly true in this case in light of the Veteran's nonservice-connected psychiatric symptomatology.  

In this regard, the Veteran's wife is a medical professional but she has not attested to the Veteran's hearing loss having any adverse social impact.  Moreover, as stated, there is competent medical evidence that the Veteran has some symptoms of a psychiatric nature, apparently due to a nonservice-connected personality disorder, which have adversely impacted him since his childhood.  Thus, even assuming without conceding that the wife's statement could be interpreted as indicating that the Veteran had some social impairment, there was no attempt to differentiate any such impact due to nonservice-connected psychiatric disability from the service-connected hearing loss.  Psychiatric symptomatology, even from a nonservice-connected personality disorder, can impact a person's social functioning, as considered in schedular criteria for evaluating any service-connected psychiatric disorder.  See generally 38 C.F.R. § 4.126(a) (The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.); § 4.126(b) (When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.); see also 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders.  

To also consider such social impairment due to nonservice-connected psychiatric disability for the purpose of assigned a disability rating for hearing loss would constitute pyramiding, which is prohibited under 38 C.F.R. § 4.14 (prohibiting, in part, the use of manifestations not resulting from service-connected disability in establishing a disability evaluation).  

The argument that the service-connected hearing loss causes social impairment is based upon an allegation of the service representative in an Informal Hearing Presentation.  However, that argument provided no specific incidents or examples of social impairment.  Rather, it was not more than a broad-brush allegation and was not substantiated, as claimed, by any actual reports of either the Veteran or his wife.  The representative now attempts to inflate this broad allegation of difficulty communicating with others, which is contemplated by the rating criteria under Doucette, Id., as evidence of social impairment.  He has not presented any other evidence to support this inflated characterization.  Rather, it appears to be no more than an extrapolation of the complaints of impairment which are contemplated under the holding in Ducette, Id., into an interpretation which has never been set forth by either the Veteran or his wife, or recorded in any clinical record.  

As the VAOPT records reflect that the Veteran was able to communicate well despite his hearing limitations, and in the absence of actual evidence indicating any social impairment due to hearing loss, the record as a whole falls far short of demonstrating that he experiences social isolation as a result of his disability.  Indeed, it is significant to note that despite the Veteran's complaints, he had never purchased or been issued any hearing aids, nor do any clinical records reflect that he was in need of hearing aids.   

In sum, the evidence of record does not reflect that the service-connected hearing loss picture is so exceptional as to not be contemplated by the rating schedule.  He has not been hospitalized for his hearing loss, there is no evidence of marked interference with employment and there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  Thus, even with the favorable resolution of doubt, the Veteran has not carried his burden of demonstrating that his hearing loss is of such a nature that referral for extraschedular consideration is warranted.  

ORDER

Referral of the claim for an initial compensable disability rating for bilateral hearing loss on an extraschedular basis is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


